       Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 1 of 36



 1   Sarah R. Gonski (Bar No. 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 4   SGonski@perkinscoie.com
     DocketPHX@perkinscoie.com
 5
     Marc E. Elias*
 6   John Devaney*
     Amanda R. Callais*
 7   K’Shaani O. Smith**
     Christina A. Ford**
 8   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
 9   Washington, D.C. 20005-3960
     Telephone: 202.654.6200
10   Facsimile: 202.654.6211
     melias@perkinscoie.com
11   jdevaney@perkinscoie.com
     acallais@perkinscoie.com
12   kshaanismith@perkinscoie.com
     christinaford@perkinscoie.com
13
     *Admitted Pro hac vice
14   **Pro hac vice application to be filed
15   Attorneys for Plaintiffs
16                              UNITED STATES DISTRICT COURT

17                                      DISTRICT OF ARIZONA

18   Voto Latino, Inc. and Priorities USA,
                                                         No. 2:19-cv-05685-PHX-DWL
19                        Plaintiffs,
20          v.                                           NOTICE OF FILING FIRST
                                                         AMENDED COMPLAINT
21   Katie Hobbs, in her official capacity as Arizona
     Secretary of State,
22
                          Defendant.
23
24
25          Plaintiffs hereby give notice of filing a First Amended Complaint, attached to this
26   notice as required by Local Rule 15.1(b).
27
28
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 2 of 36



 1   Dated: December 2, 2019             PERKINS COIE LLP
 2
                                         By:      s/ Sarah R. Gonski
 3                                              Sarah R. Gonski (# 032567)
                                                2901 N. Central Avenue, Suite 2000
 4                                              Phoenix, Arizona 85012-2788
 5                                       Marc E. Elias*
                                         John Devaney*
 6                                       Amanda R. Callais*
                                         K’Shaani O. Smith**
 7                                       Christina A. Ford**
                                         PERKINS COIE LLP
 8                                       700 Thirteenth Street NW, Suite 600
                                         Washington, D.C. 20005-3960
 9
                                         *Admitted Pro hac vice
10                                       **Pro hac vice application to be filed
11                                       Attorneys for Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -2-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 3 of 36



 1                              CERTIFICATE OF SERVICE
 2         I hereby certify that on December 2, 2019, I electronically transmitted the attached
 3   document to the Clerk’s Office using the CM/ECF System for filing.
 4
 5                                                     s/ Sarah R. Gonski
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -3-
       Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 4 of 36



 1   Sarah R. Gonski (Bar No. 032567)
     PERKINS COIE LLP
 2   2901 North Central Avenue, Suite 2000
     Phoenix, Arizona 85012-2788
 3   Telephone: 602.351.8000
     Facsimile: 602.648.7000
 4   SGonski@perkinscoie.com
     DocketPHX@perkinscoie.com
 5
     Marc E. Elias*
 6   John Devaney*
     Amanda R. Callais*
 7   K’Shaani O. Smith**
     Christina A. Ford**
 8   PERKINS COIE LLP
     700 Thirteenth Street NW, Suite 600
 9   Washington, D.C. 20005-3960
     Telephone: 202.654.6200
10   Facsimile: 202.654.6211
     melias@perkinscoie.com
11   jdevaney@perkinscoie.com
     acallais@perkinscoie.com
12   kshaanismith@perkinscoie.com
     christinaford@perkinscoie.com
13
     *Admitted Pro hac vice
14   **Pro hac vice application to be filed
15   Attorneys for Plaintiffs
16                              UNITED STATES DISTRICT COURT

17                                      DISTRICT OF ARIZONA

18   Voto Latino, Inc. and Priorities USA,
                                                        No. 2:19-cv-05685-PHX-DWL
19                        Plaintiffs,
20          v.                                          AMENDED COMPLAINT FOR
                                                        DECLARATORY AND
21   Katie Hobbs, in her official capacity as Arizona   INJUNCTIVE RELIEF
     Secretary of State,
22
                          Defendant.
23
24
25
26
27
28
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 5 of 36



 1          Plaintiffs Voto Latino, Inc. and Priorities USA, through the undersigned attorneys,
 2   file this Amended Complaint for Declaratory and Injunctive Relief against Katie Hobbs, in
 3   her official capacity as the Arizona Secretary of State (“Secretary”), and upon information
 4   and belief allege as follows:
 5                                   NATURE OF THE CASE
 6          1.    During the 2016 presidential preference election, 72,304 Arizonans cast their
 7   ballot for Marco Rubio to become the Republican presidential candidate—even though
 8   Rubio had withdrawn from the race several days prior to the election. Why did so many
 9   Arizonans waste their vote on a ghost candidate? Because they were among the nearly 80%
10   of Arizonans who vote by mail, and Arizona’s law requiring that mail-in ballots be received
11   by 7:00 p.m. on Election Day—not postmarked—means that voters must cast and mail their
12   ballots well in advance of Election Day to be considered timely. A.R.S. § 16-548(A). By
13   the time voters heard of the critical information, their votes had already been cast.
14          2.    Voters in that election were by no means the only voters negatively impacted
15   by Arizona’s deadline. Election after election, thousands of otherwise eager voters are
16   caught unaware by the fact that Arizona requires ballots to be received by 7 p.m. on Election
17   Day (“Election Day Receipt Deadline”). A.R.S. § 16-548(A). In 2008, at least 1,611 ballots
18   were rejected for arriving after the Election Day Receipt Deadline, even though many of
19   them were mailed multiple days before election day. That number is steadily increasing. In
20   2012, more than double that number⸺4,107 ballots⸺were rejected. And in the 2018
21   midterm election, a lower turnout election than either the 2008 and 2012 general election,
22   at least 4more than 2,500 ballots were rejected in Maricopa and Navajo Counties alone
23   because they arrived after the Election Day Receipt Deadline. A disproportionate number
24   of these ballots were cast by Arizona’s Hispanic and other minority voters.
25          3.    It is not surprising that such a large number of ballots arrive after Arizona’s
26   Election Day Receipt Deadline; A.R.S. § 16-548(A) effectively creates a second, little-
27   known shadow deadline, the “Pre-Election Cutoff.” Arizona’s election officials define the
28   Pre-Election Cutoff in various ways, but all appear to agree that a ballot must be mailed at

                                                   -1-
       Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 6 of 36



 1   least five full days in advance of the election—and sometimes six or seven days—to have
 2   a reasonable certainty that it will arrive in time to be counted. If the ballot is received after
 3   7 p.m. on Election Day, the ballot is discarded. Even if the ballot was postmarked well in
 4   advance of Election Day, including before or during the five to seven recommended days,
 5   but failed to arrive because of mail irregularities, the ballot is rejected.
 6          4.     As a result, Arizona’s Election Day Receipt Deadline, and the corresponding
 7   Pre-Election Cutoff it necessitates, confuses voters and confounds their reasonable
 8   expectations. In nearly all other mail-related deadlines in modern life, mail is considered
 9   timely if it is postmarked by the applicable deadline. Even in Arizona, in non-election
10   contexts such as tax and insurance payments, postmarks are used to guide deadlines for
11   mail-related activities. Further—as illustrated above—late-breaking changes routinely alter
12   political dynamics during the final days before an election. Voters have a reasonable
13   expectation that they can (and should) evaluate the candidates and issues up to and including
14   Election Day.
15          5.     Arizona has no legitimate interest in enforcing the Election Day Receipt
16   Deadline, particularly where over the last decade it has pushed voters across the State to
17   utilize mail voting. Although Arizona may certainly set a reasonable deadline to receive
18   ballots to ensure the finality of election results, the current Election Day Receipt Deadline
19   is unreasonable and disenfranchising: it is contrary to voters’ reasonable expectations,
20   necessitates that ballots be cast far earlier than they need to be, and is poorly communicated
21   to voters. Moreover, it has real consequences for elections. Over the last several election
22   cycles, multiple races in Arizona have been decided by margins of mere hundreds of votes
23   and in some cases far less⸺1,500 to even 30 votes could easily make the difference in an
24   election outcome. And allowing the State to count these votes could correspondingly save
25   the State and counties significant amounts of money spent on costly recounts and post-
26   election litigation.
27          5.6. The State can still serve its election administration interest by accepting ballots
28   postmarked by Election Day and received within a reasonable time⸺five business days, at

                                                     -2-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 7 of 36



 1   a minimum⸺thereafter. After all, Arizona need not complete its total vote count until 20
 2   days after Election Day. A.R.S. § 16-642(A). And Arizona already contemplates that a
 3   certain number of ballots will not be countable right away; ballots that arrive in a timely but
 4   incomplete fashion are curable up to five business days after Election Day. Id. § 16-550.
 5   Counting ballots that have been postmarked by Election Day, as long as they are received
 6   within five business days of Election Day, at a minimum, would serve the State’s interests
 7   in finality of results without unduly burdening its voters. It would also ensure that all
 8   Arizona voters have sufficient protections in place to ensure that their right to vote is not
 9   arbitrarily and repeatedly denied.
10          6.7. While the Election Day Receipt Deadline affects all Arizona voters, it
11   particularly disenfranchises Arizonans in rural counties by a much greater margin. . In 2018,
12   for example, in 2018, approximately 1,535 voters in rural Navajo County were
13   disenfranchised 4.5 times more likely to have their mail ballot rejected for arriving after the
14   Election Day Receipt Deadline than voters in urban Maricopa County. In contrast, 3,062
15   late ballotsIn rural Cochise County, that ratio jumped to 5.1, and in rural Santa Cruz County,
16   voters were reported in Navajo County and 6,227 ballots were reported as late5.9 times
17   more likely to have their ballot rejected for arriving after the Election Day Receipt Deadline
18   than voters in Yuma County, both of which have a significantly smaller number of
19   registered voters than Maricopa. County.
20          7.8. In rural areas, mail service is unreliable and delay-ridden. Instead of going
21   directly from one rural address to another nearby address, local mail in rural areas is often
22   re-routed through a central processing facility in Phoenix, which increases delivery times.
23   As a consequence, rural voters must take particular care to mail their ballot well in advance
24   of Election Day and are especially vulnerable to Arizona’s refusal to count ballots that
25   arrive after the Election Day Receipt Deadline.
26          8.9. Further, the Election Day Receipt Deadline has particularly profound
27   implications for Arizona’s Hispanic and Latino voters. Statistically, they comprise a
28   disproportionately significant portion of voters whose ballots are rejected under the Election

                                                    -3-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 8 of 36



 1   Day Receipt Deadline. Indeed, in rural countiesMaricopa County, Hispanic and Latino
 2   voters are five to six times more likely to be disenfranchised than white voters, and even in
 3   urban Maricopa County, they are twice as likely to be disenfranchised by the Election Day
 4   Receipt Deadline than white voters. And in rural counties with high Hispanic and Latino
 5   populations such as Santa Cruz, where 83% of the population is Hispanic/Latino, ballots
 6   are 7.6 times more likely to be rejected for arriving after the Election Day Receipt Deadline.
 7          9.10. The reasons for this disparity are varied, but each is traceable to Arizona’s long
 8   history of discrimination against minority voters and, particularly, against members of its
 9   Hispanic and Latino community. First, discrimination in education has led to persistent
10   gaps that have left these minority voters less educated than their white counterparts, which
11   makes them less likely to be aware of the Election Day Receipt Deadline. Second, given the
12   lack of language assistance provided to voters⸺coupled with Arizona’s sustained
13   resistance to bilingual education and mandated English-only education⸺Hispanic and
14   Latino voters are less likely to understand the instructions provided by county election
15   officials regarding the Election Day Receipt Deadline, particularly when those instructions
16   are inconsistent. Third, due to disparities in income, Hispanic and Latino voters experience
17   higher rates of poverty than white voters, and have less access to reliable transportation and
18   often less flexible work schedules, both of which make it more difficult for them to turn in
19   a mail ballot by other means, such as in-person at the county recorder’s office or a polling
20   location by the Election Day Receipt Deadline.
21          10.11. Arizona’s unjustified imposition of the Election Day Receipt Deadline
22   violates the First and Fourteenth Amendments because it imposes an undue burden on
23   voters that is not outweighed by any legitimate interest on the part of the State. Further, the
24   Election Day Receipt Deadline strips voters of their right to procedural due process, and it
25   undermines the ability of Arizona’s Hispanic and Latino voters to elect candidates of their
26   choice, in violation of Section 2 of the Voting Rights Act.. For all these reasons, the Election
27   Day Receipt Deadline should be enjoined.
28

                                                    -4-
       Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 9 of 36



 1                                 JURISDICTION AND VENUE
 2          11.12. Plaintiffs bring this action under 42 U.S.C. §§ 1983 and 1988 to redress
 3   the deprivation under color of state law of rights secured by the United States Constitution.
 4          12.13. This Court has original jurisdiction over the subject matter of this action
 5   pursuant to 28 U.S.C. §§ 1331 and 1343 because the matters in controversy arise under the
 6   Constitution and laws of the United States.
 7          13.14. This Court has personal jurisdiction over Defendant, who is sued in her
 8   official capacity only.
 9          14.15. Venue is proper in this Court under 28 U.S.C. § 1391(b) because a substantial
10   part of the events that gave rise to Plaintiffs’ claims occurred in this judicial district.
11          15.16. This Court has the authority to enter a declaratory judgment and to provide
12   permanent injunctive relief pursuant to Rules 57 and 65 of the Federal Rules of Civil
13   Procedure and 28 U.S.C. §§ 2201 and 2202.
14                                              PARTIES
15          16.17. Plaintiff Voto Latino, Inc. is a nonprofit organization that engages, educates,
16   and empowers Latino communities across the United States, working to ensure that Latinos
17   are enfranchised and included in the democratic process. In furtherance of its mission, Voto
18   Latino expends significant resources to register and mobilize thousands of Latino voters
19   each election cycle, including the nearly 1 million eligible Latino voters in Arizona. Since
20   2010, Voto Latino has been mobilizing Latino voters in Arizona through statewide voter
21   registration initiatives as well as peer-to-peer and digital voter education and get-out-the-
22   vote campaigns. As part of Voto Latino’s voter education and get-out-the-vote campaigns,
23   the organization educates voters, among other things, on when to cast their absenteemail
24   ballots. In 2020, Voto Latino anticipates making expenditures in the millions of dollars to
25   educate, register, mobilize, and turn out Latino voters across the United States, including in
26   Arizona. Arizona’s Election Day Receipt Deadline directly harms Voto Latino by
27   frustrating its mission of enfranchising and turning out Latino voters in Arizona because it
28   burdens and disenfranchises the very voters that Voto Latino seeks to support. As a result,

                                                     -5-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 10 of 36



 1   Voto Latino has had to—and will continue to—expend and divert additional funds and
 2   resources that it would otherwise spend on its efforts to accomplish its mission in other
 3   states or its own registration efforts in Arizona, to turn out these voters and to combat the
 4   effects that Arizona’s Election Day Receipt Deadline has on Latino voters.
 5          17.18. Plaintiff Priorities USA (“Priorities”) is a 501(c)(4) nonprofit, voter-centric
 6   progressive advocacy and service organization. Priorities’ mission is to build a sustainable
 7   infrastructure to engage Americans in the progressive movement by running a permanent
 8   digital campaign to persuade and mobilize citizens around issues and elections that affect
 9   their lives. In furtherance of this purpose, Priorities works to help educate, mobilize, and
10   turn out voters across the country, including in Arizona. In 2020, Priorities expects to make
11   millions of dollars of contributions and expenditures to educate, mobilize, and turn out
12   voters in state and federal elections around the country, including thousands of dollars to
13   educate, mobilize, and turn out voters in Arizona elections. Arizona’s enforcement of its
14   Election Day Receipt Deadline for casting ballots directly harms Priorities because it
15   burdens and disenfranchises the very voters Priorities supports through its work and
16   contributions in Arizona. As a result, Priorities has to expend and divert additional funds
17   and resources in GOTV, voter education efforts, mobilization, and turn-out activities in
18   Arizona, at the expense of its voter support initiatives in other states and other voter
19   education and turnout programs in Arizona.
20          18.19. Defendant Katie Hobbs is sued in her official capacity as Secretary of State
21   for the State of Arizona (the “Secretary”). The Secretary is a person within the meaning of
22   42 U.S.C. § 1983 and acts under color of state law. She is the Chief Elections Officer for
23   Arizona. A.R.S. § 16-142(A)(1). As Arizona’s Chief Elections Officer, the Secretary is
24   responsible for overseeing the voting process in Arizona and is empowered with broad
25   authority to carry out that responsibility. The Secretary also issues the Arizona Election
26   Procedures Manual (“Manual”), which establishes election procedures and administration
27   across Arizona’s 15 counties. A.R.S. § 16-452. The Manual is approved by the Governor
28   and the Arizona Attorney General and carries the force of law. A.R.S. § 16-452(B). Arizona

                                                   -6-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 11 of 36



 1   law also requires the Secretary, after consulting with county officials, to “prescribe rules to
 2   achieve and maintain the maximum degree of correctness, impartiality, uniformity and
 3   efficiency on the procedures for early voting and voting, and of producing, distributing,
 4   collecting, counting, tabulating and storing ballots.” A.R.S. § 16-452(A). Thus, the
 5   Secretary directs county officials, who are responsible for physically counting ballots,
 6   regarding when to count or reject ballots.
 7                                   GENERAL ALLEGATIONS
 8                                      Mail Voting in Arizona
 9          19.20. Arizonans have a right to vote by mail. A.R.S. § 16-541(A). Over the past
10   decade, early voting by mail has grown exponentially in Arizona. In the 2008 general
11   election, for example, just over a million Arizona voters cast their ballot by mail. By the
12   2016 general election, that number had doubled to over two million voters. In 2018, a
13   lower-turnout midterm election, over 1.9 million voters voted by mail. This rapid growth in
14   mail ballots is not surprising. Arizona has engaged in extensive efforts to increase its use.
15          20.21. Since 2007, Arizona has maintained a Permanent Early Voter List, commonly
16   known as the “PEVL,” under which any Arizona voter can choose to automatically receive
17   a mail ballot for every election. A.R.S. § 16-544(A). Since the PEVL’s creation, Arizona
18   has actively encouraged its voters to sign up and participate in the program. As a result,
19   mail voting is exceedingly popular in Arizona, and today approximately 80% of Arizona
20   voters receive their ballot in the mail.
21          21.22. Voters who are enrolled in the PEVL, or who request a mail ballot at least 27
22   days before the election, are entitled to receivebe sent a mail ballot between 24 and 27 days
23   before the election. A.R.S. § 16-542(C). A mail ballot is sent to voters by first-class, non-
24   forwardable mail. It must be accompanied by a postage-prepaid return envelope, an
25   affidavit, and instructions to complete the mail ballot. See 2014 Arizona Elections Manual,
26   Chapter 3 - Early Voting, 56.
27          22.23. To be counted, a voter’s ballot and accompanying affidavit must be received
28   by the voter’s county recorder’s office by 7 p.m. on Election Day. A.R.S. § 16-548(A).

                                                    -7-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 12 of 36



 1   Ballots received after 7 p.m. on Election Day are rejected, even if they were mailed well in
 2   advance of the election, and including ballots mailed by the five, six, and seven-day Pre-
 3   Election Cutoff promoted by the Secretary of State and county recorders’ offices.
 4          23.24. Arizona voters have some non-mail alternative options to return their ballot
 5   outside of the mail; however, by far the most popular method is to return the ballot the same
 6   way that it arrived—via mail. In the most recent presidential election, approximately 90%
 7   of Arizona voters who voted with a mail ballot returned their ballot to their county through
 8   the U.S. postal service.
 9          24.25. Voters also have the option to personally drop their ballot off at the county
10   recorder’s office or at any polling location on Election Day. A.R.S. § 16-548. But these
11   options are more time-consuming and burdensome for voters in rural counties who often
12   live many miles from a drop-off location, as well as Hispanic and Latino voters who have
13   difficulty obtaining transportation or leaving work during the window in which recorders’
14   offices and polling locations are open. As a result, these options are less popular and less
15   accessible to Arizona voters. In the most recent presidential election, only 10% of Arizona
16   voters who voted with a mail ballot returned it to a physical location such as a polling place
17   or county recorder’s office.
18          25.26. Furthermore, in recent years Arizona has passed or contemplated legislation
19   that would strip away these non-mail alternative options. One previously popular method
20   of returning a ballot was ballot collection, in which a voter would entrust their ballot to an
21   advocate, volunteer, friend, or neighbor to personally deliver it to election officials. That
22   practice That practice, which Arizona’s Hispanic and Latino, Native American, and African
23   American voters relied on to overcome the challenges they face in returning mail-in
24   ballots⸺e.g., unreliable mail service, restrictive work schedules, or lack of access to
25   transportation⸺was criminalized in 2016. See A.R.S. § 16-1005(H)-(I); see also
26   Democratic Nat’l Comm. v. Reagan, 329 F. Supp. 3d 824 (D. Ariz. 2018), aff’d, 904 F.3d
27   686 (9th Cir. 2018), reh’g en banc granted, 911 F.3d 942 (9th Cir. 2018) (“DNC”).
28

                                                   -8-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 13 of 36



 1          26.27. Further, during the most recent legislative session, the Arizona Legislature
 2   contemplated, but ultimately decided against, banning all methods of ballot return other
 3   than the mail. S.B. 1046 (2019). The bill’s sponsor has stated that she will introduce the
 4   legislation again in the next session.
 5          27.28. Once the Election Day Receipt Deadline has passed, Arizona begins
 6   processing its ballots. When voters cast a mail ballot in Arizona, election officials must
 7   confirm that each voter did not vote in person, verify the voter’s eligibility to vote, and open
 8   and scan the voter’s ballot. See A.R.S. § 16-552. If a ballot was received in time, but appears
 9   to be invalid (because it has, for example, an incomplete affidavit or an apparently
10   mismatched signature), election officials will contact the voter, who has five business days
11   in which to cure their ballot. A.R.S. § 16-550. Election officials have 20 days after Election
12   Day to complete the count and certify results. Id. § 16-642(A).
13                               The Election Day Receipt Deadline
14          28.29. Every election a substantial and increasing number of ballots are discarded
15   because they arrive after the Election Day Receipt Deadline. While the publicly available
16   data is incomplete, even the partial picture is alarming. In 2008, only seven counties
17   reported data on late-returned ballots, but those counties collectively rejected 1,611 ballots
18   for arriving after the Election Day Receipt Deadline. In 2012, those same seven counties
19   rejected more than double that amount—4,107 ballots. And in the 2018 generalmidterm
20   election, Maricopa County alone rejected 1,535 ballots for arriving late,a lower turnout
21   election than either the 2008 and Navajo County2012 general elections, ten of Arizona’s
22   fifteen counties collectively reported rejecting an eye-popping 3,062 late ballots—over 8
23   percent of all ballots cast in that county.more than 2,500 ballots because they arrived after
24   the Election Day Receipt Deadline.
25          29.   Precincts within counties also report substantial variation in ballot arrival
26   times, reflecting just how arbitrary mail service can be even within a county. In Navajo
27   County, for example, the percentage of early ballots that arrived late ranged from a low of
28   2 percent in some precincts to as high as 12 percent in others.

                                                    -9-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 14 of 36



 1          30.    The numbers speak for themselves; clearly, a large swaththousands of Arizona
 2   voters believe their ballot is timely even when it is not. Because of the challenges in
 3   estimating mail delivery times, elections officials⸺much less the average voter⸺cannot
 4   accurately predict when ballots must be mailed to ensure that they arrive by the Election
 5   Day Receipt Deadline. In the 2014 general election, for example, the Arizona Secretary of
 6   State’s Office “named Thursday, Oct. 30, the ‘deadline’ for mailing in early ballot so they
 7   will arrive in time,” but noted that “[that] deadline is unofficial and was set as a guideline
 8   based on the time it takes a ballot to reach a county recorder’s office.” As the
 9   Communications Director for the Arizona Secretary of State’s Office explained, if a voter
10   did not mail their ballot by that Thursday, voters should not put their ballot in the mail
11   “because it may or may not get here on time,” and if “it arrives [the day after the election]
12   it won’t count.” See Rachel Lund, Late With Your Early Ballot? Here Are Tips for Making
13   Sure   Your     Vote    is   Counted,    Arizona     Capitol    Times     (Oct.   30,    2014),
14   https://azcapitoltimes.com/ news/2014/10/30/az-late-early-ballot-tips-to-make-sure-vote-
15   counts/ (emphasis added).
16          31.    County Recorders have not been able to provide any more clarity to voters. In
17   fact, just last month, the Pima County Recorder’s Office provided two different
18   “recommended deadlines” for when voters were “required” to mail their ballot for it to be
19   counted.1 Counties’ recommendations on when to place a ballot in the mail shift for a simple
20   reason: those recommendations are purely guesses.
21          32.    Without clear guidance from election officials, Arizona voters are themselves
22   forced to guess when their ballots must be placed in the mail to ensure that they will be
23   counted. In any event, many ballots that are rejected for arriving too late are mailed and
24
25
26          1
              The Pima County Recorder’s Office website, for example, currently recommends
     that voters mail their ballots by the Thursday before the election to ensure their ballots
27   would be counted. But just weeks ago, the same Pima County Recorder’s Office issued a
     press release for the most recent election instructing voters to mail their ballots on or before
28   the Wednesday before the election to ensure their ballots would be counted.

                                                   -10-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 15 of 36



 1   postmarked before Election Day, on the erroneous belief that a ballot is timely as long as it
 2   is postmarked by Election Day.
 3          33.   The Election Day Receipt Deadline, and the confusion it generates, contributes
 4   to Arizona voters’ remarkable lack of confidence that their ballots are actually counted.
 5   Compared to voters in all 50 states, Arizona voters are the least likely to say that they are
 6   confident that their own vote was actually counted. And compared to voters in all 50 states,
 7   Arizona voters are the most likely to say they were “not too confident” or “not at all
 8   confident” that the votes of other people in their city or county were actually counted.
 9          34.   The widespread belief that a ballot is timely as long as it is postmarked by
10   Election Day is reasonable; it is consistent with the way mail-related deadlines are
11   administered under the state law and across modern life. Postmarks are used to assess the
12   timeliness of payments, applications, and other documents submitted to the government in
13   other contexts: taxes and other state-mandated deadlines are determined according to
14   postmarks, not the date—much less the time of day—the mailed item is actually received.
15   See, e.g., A.R.S. § 1-218(A) (requiring documents related to taxes, including returns,
16   statements, and payments, that have been mailed to “be deemed filed and received by the
17   addressee on the date shown by the postmark”); A.R.S. § 20-191 (stating that insurance
18   premium payments made by mail are deemed timely as of the date shown on the postmark);
19   Ariz. Admin. Code R17-4-304 (stating the date of receipt of applications for vehicle
20   registrations is the date of the postmark stamp).
21          35.   Postmark rules make good sense. Mail delivery times in Arizona are
22   unpredictable, particularly in rural areas where home delivery is not common and even local
23   mail is often re-routed through central processing facilities in far-flung cities. This
24   unpredictability increases the risk of a late-arriving ballot, even when voters mail their
25   ballots well in advance of Election Day.
26          36.   A postmark rule is also particularly key in the voting context because it aligns
27   with practical realities of the election cycle. Campaigns often consider the final week before
28   the election to be a key week of voter engagement and activity. Candidates, advocacy

                                                  -11-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 16 of 36



 1   organizations, political volunteers and the like conduct “get-out-the-vote” activities,
 2   canvasses, town hall meetings, candidate Q&A sessions, and all manner of voter
 3   engagement during the final crucial days of the election cycle. Frequently, late-breaking
 4   news can entirely change the landscape for a race, and voters can and should remain open
 5   to new information until Election Day itself.
 6          37.   For example, during the 2016 presidential preference election, tens of
 7   thousands of votes arrived for Marco Rubio, even though he dropped out of the race in the
 8   final days before Election Day. But due to the Election Day Receipt Deadline, and the
 9   corresponding Pre-Election Cutoff deadlines for casting their ballots, those voters were
10   unable to consider that information before casting a ballot for a nonexistent candidate. If
11   the Election Day Receipt Deadline had not been in place, those voters could have re-
12   allocated their votes among other Republican candidates who actually remained in the race,
13   giving those voters the opportunity to truly participate in the election. It is clear that what
14   happens in the final days before an election matters, and the Election Day Receipt Deadline
15   deprives voters of the opportunity to take those events into account.
16          38.   Further, the Election Day Receipt Deadline is unreasonable because it
17   unnecessarily shortens voters’ time to return their ballots. A postmark rule would allow the
18   State to accept ballots received within a reasonable time after Election Day, which makes
19   sense given that Arizona has 20 days after Election Day to complete the vote-counting
20   process. A.R.S. § 16-642(A). Arizona already permits voters to cure incomplete ballots up
21   to five business days after Election Day. Id. § 16-550. Thus, counting ballots that have been
22   postmarked by Election Day, as long as they are received within a reasonable period after
23   Election Day (at a minimum, within the five-business-day cure period,), would align with
24   Arizona’s existing voting laws and provide all Arizona voters sufficient time to have their
25   votes counted.
26          39.   In addition to the unreasonable burdens the Election Day Receipt Deadline
27   places on Arizona voters, it has real consequences for Arizona elections. Over the last
28   several election cycles multiple races in Arizona have been decided by narrow margins of

                                                   -12-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 17 of 36



 1   anywhere from 100 votes to a mere margin of 20 votes. The 2,500 to 4,000 votes rejected
 2   by Arizona each year because of its Election Day Receipt Deadline could easily have made
 3   the difference in these election outcomes. And allowing the State to count these votes would
 4   correspondingly have saved the State and counties significant resources spent on costly
 5   recounts and post-election litigation.
 6          39.40. The State has no legitimate interest in imposing the Election Day Receipt
 7   Deadline, particularly where it has pushed Arizona voters to utilize mail voting and has
 8   provided very limited alternative options for returning those ballots. While Arizona may set
 9   a reasonable deadline for receiving ballots to ensure the finality of election results, the
10   Election Day Receipt Deadline is not reasonable: voters do not reasonably expect that they
11   must submit their ballots so far ahead of Election Day—nor could they, given that even
12   election officials are not sure what the precise date for mailing in ballots should be, the
13   requirement to do so is poorly communicated to voters, and it is completely unnecessary to
14   ensure that all ballots are received and counted within a reasonable time.
15         The Election Day Receipt Deadline’s Effect on Rural and Minority Voters
16          40.41. The    Election    Day     Receipt    Deadline    has   a   disproportionately
17   severedisproportionate impact on rural and Hispanic and Latino voters in Arizona. In 2018,
18   for example, in 2018, approximately 1,535 voters were disenfranchised in rural Navajo
19   County were 4.5 times more likely to have their mail ballot rejected for arriving after the
20   Election Day Receipt Deadline than voters in urban Maricopa County. In contrast, 3,062
21   late ballots were reported in Navajo County and 6,227 ballots were reported as late in
22   YumaIn rural Cochise County, both of which have a significantly smaller number of
23   registered voters than the ratio jumps to 5.1, and in Santa Cruz County, voters are 5.9 times
24   more likely to have their ballot rejected for arriving after the Election Day Receipt Deadline
25   than voters in Maricopa County. And Arizona’s Hispanic and Latino voters are disparately
26   disenfranchised no matter where they live. Indeed, in rural counties, Hispanicsnot only are
27   nearly five to sixballots 7.6 times more likely to be disenfranchised than white voters
28   rejected for failure to arrive by the Election Day Receipt Deadline, in rural Hispanic and

                                                  -13-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 18 of 36



 1   Latino counties such as Santa Cruz, but even in urban Maricopa County, theyHispanic and
 2   Latino voters are twice as likely to be disenfranchised by the Election Day Deadline Receipt
 3   than white voters are.
 4             41.42. None of this is surprising; mail delivery in rural Arizona is complicated and
 5   riddenriddled with delays, and Arizona’s long-history of discrimination interacts directly
 6   with the Election Day Receipt Deadline to make it more difficult for Hispanic and Latino
 7   voters to timely cast their mail-in ballots.
 8             42.43. Voters living in rural areas of Arizona lack reliable mail service. These voters
 9   typically do not have mailboxes at their homes and often do not receive personal mail
10   delivery services. Rather, they must frequently must travel to one of a few post offices,
11   many miles away from where they live and work, to either pick up or drop off their mail.
12   Given the long distance, long work days, lack of readily available transportation, whether
13   public or personally owned, and correspondingly poor roadways, these voters are not able
14   to visit the post office with any regularity. As a consequence, arranging to pick up their
15   ballots at the post office 24 and 27 days before the election, and then dropping them off not
16   long thereafter to meet the Election Day Receipt Deadline is particularly difficult for rural
17   voters.
18             43.44. Further, there is no guarantee that rural voters’ ballots will arrive by the
19   Election Day Receipt Deadline given the unusual routing system used in rural parts of
20   Arizona. Because local mail in rural areas is not sent directly from one rural address to
21   another nearby address and is instead re-routed through a central processing facility in some
22   other part of the state, delivery times increase. Consequently, rural voters are uniquely
23   required to mail their ballots well in advance of Election Day. Otherwise, they risk having
24   their ballots rejected⸺through no fault of their own⸺for arriving after the Election Day
25   Receipt Deadline. Mailing their ballots a significant number of days before Election Day is
26   no guarantee that their ballots will arrive on time.
27             44.   Rural Arizona also contains a number of communities that are predominately
28   populated by minority voters. And as an Arizona district court recently found, “[r]eady

                                                     -14-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 19 of 36



 1   access to reliable and secure mail service is nonexistent” in some of these minority
 2   communities. See DNC, 329 F. Supp. 3d at 869. Native American voters, in particular,
 3   traditionally struggle with mail service because of, among other things, a severe lack of
 4   postal service infrastructure within their communities. On the Navajo Reservation for
 5   example,
 6           45. reservation residents rely on a patchwork of trading posts,
 7   contract post offices, regular post offices and commercial mail services, along
     with trucks shuttling mail among far-flung operations that may be a several-
 8   hour drive from any given tribal member’s home. Once a ballot is in this
     system, it travels to the reservation voter or back to the county via a sorting
 9
     facility in Arizona, New Mexico or Utah, sometimes via multiple states.2
10
11          46.45. Given this patchwork of services, Native American voters who utilize voting

12   by mail are particularly vulnerable to Arizona’s strict enforcement of its Election Day

13   Receipt Deadline. Indeed, during the past election, numerous ballots were rejected due to

14   the Election Day Receipt Deadline in Native American precincts throughout Navajo

15   County.

16          47.46. Rural Hispanic and Latino voters in Arizona also face similar problems in

17   accessing secure and reliable mail service. For example, in heavily Hispanic San Luis and

18   Somerton, for example, voters often lack home delivery mail service or live miles away

19   from the nearest post office. In San Luis specifically, which is 98% Hispanic, nearly all of

20   the city’s residents must rely on a single post office that is located across a major highway

21   to send and receive mail, even though the vast majority of San Luis’ residents lack reliable

22   transportation and there is no available taxi service. Given the distance they must travel to

23   send mail, these residents tend to visit the post office infrequently.

24          48.47. Even in more urban neighborhoods, Hispanic and Latino voters often face

25   difficulties with unsecure mail boxes and fear that mail will be stolen from their homes. For

26   example, some voters live in neighborhoods with one community mailbox that does not

27          2
             Stephanie Woodard, Return to Sender: Navajo Voteres Reject Mail-in Voting, IN
     THESE TIMES (Mar. 12, 2016), https://inthesetimes.com/rural-america/entry/18963/mail-in-
28   voting-on-navajo-reservation-may-violate-voting-rights-act.

                                                   -15-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 20 of 36



 1   accept outgoing mail and voters are required to put their mail in an open basket next to the
 2   mailbox, with no means of securing it. These voters are thus reluctant to mail a ballot from
 3   their homes and must make longer journeys to mail their ballots from a more secure
 4   location. Despite the difficulties in mailing back ballots, it still is the best return method in
 5   those communities because inflexible work schedules and a lack of transportation often
 6   mean that dropping a ballot off in person at the county recorder’s office or at a polling
 7   location on Election Day is not feasible.
 8          49.48. These difficulties are exacerbated when voters, through no fault of their own,
 9   do not receive their ballots in the mail until close to a week before the election is scheduled
10   to take place, requiring that the voter return the ballot personally, rather than by mail, to
11   ensure that it arrives by the deadline.
12          50.49. As discussed in more detail below, as a result of Arizona’s long history of
13   discrimination, Hispanic and Latino voters are also disproportionately more likely than
14   white voters to have economic or personal circumstances—including, but not limited to,
15   language barriers and limited English fluency, lack of reliable transportation to mail their
16   ballots, or difficulties in taking time off work to do the same⸺that make it even more
17   challenging to comply with the Election Day Receipt Deadline.
18          51.50. For example, the Election Day Receipt Deadline disparately impacts
19   Arizona’s Hispanic and Latino voters who are often less educated than white voters due to
20   persistent gaps in education. As a result, Hispanic and Latino voters are less likely to be
21   aware of the Election Day Receipt Deadline.             caused by historical and on-going
22   discrimination. See James Thomas Tucker, et al., Voting Rights in Arizona: 1982-2006, 17
23   Rev. L. & Soc. Justice 283, 284 - 341 (2008). As a result, as one court has explained, “[d]ue
24   to their lower levels of literacy and education, minority voters are more likely to be unaware
25   of certain technical rules, such as the requirement that early ballots be received by the
26   county recorder, rather than merely postmarked, by 7:00 p.m. on Election Day.” See DNC,
27   329 F. Supp. 3d at 868.
28

                                                    -16-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 21 of 36



 1          52.51. Further, given the lack of language assistance provided to voters⸺coupled
 2   with Arizona’s sustained resistance to bilingual education and mandated English-only
 3   education, see Tucker, supra at 284-341⸺Hispanic and Latino voters experience ongoing
 4   language barriers that make them less likely to understand the instructions provided by
 5   county election officials regarding the Election Day Receipt Deadline. This is further
 6   complicated by the fact that, historically, Spanish-speaking voters have received incorrect
 7   and misleading information from election officials. In the two most recent presidential
 8   cycles, for example, Spanish-speaking voters received incorrect information about the
 9   election, ranging from wrong election dates to wrong titles for measures on those voters’
10   official ballots.
11          53.52. Moreover, the receiptArizona’s dissemination of incorrect and inaccurately
12   translated information breeds distrust and infuses more confusion into the election process,
13   making it particularly difficult for Hispanic and Latino voters to understand the shifting
14   five, six, and seven day deadlines for mailing in a mail-in ballot, particularly where those
15   deadlines do not comport with other standard deadlines for mailing government documents
16   in Arizona.
17          54.53. Finally, due to disparities in incomeFinally, “[r]acial disparities between
18   minorities and non-minorities in socioeconomic standing, income, employment, education,
19   health, housing, transportation, criminal justice, and electoral representation have persisted
20   in Arizona.” DNC, 329 F. Supp. 3d at 876. As a result, Hispanic and Latino voters
21   experience higher rates of poverty than white voters, and often have less access to reliable
22   transportation and less flexible work schedules, both of which make it more difficult for
23   them to travel to the post office, polling location, or county recorder’s office to submit their
24   ballots in time to meet the Election Day Receipt Deadline.
25          55.    Given this evidence, it is clear that voters living in rural communities and
26   Hispanic and Latino voters across the state are disproportionately affected by the Election
27   Day Receipt Deadline and, without action from this Court, will continue to be in upcoming
28   elections.

                                                   -17-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 22 of 36



 1                 56.    Arizona’s History of Discrimination Against Racial, Ethnic,
 2                                  and Language Minorities

 3          57.   Arizona has a lengthy history of discrimination that has made it more difficult

 4   for minorities to participate in the political process and elect candidates of their choice.

 5   These discriminatory actions resulted in Arizona becoming, in 1975, a covered jurisdiction

 6   subject to federal preclearance for any change to its voting laws, practices, or procedures,

 7   under Section 5 of the Voting Rights Act.

 8          58.   When Arizona became a state in 1912, Native Americans were excluded from

 9   voting.3 Even after the United States Congress passed the Indian Citizenship Act in 1924,

10   recognizing Native Americans as citizens and, thereby, affording them the right to vote,

11   Arizona’s Constitution continued to deny Native Americans that right. It was not until 1948

12   when the Arizona Supreme Court found that such treatment was unconstitutional that

13   Native Americans were granted the right to vote in Arizona. See Harrison v. Laveen, 196

14   P.2d 456, 463 (Ariz. 1948). Despite being granted the legal right to vote in 1948, Native

15   Americans, as well as Hispanics and African Americans, have continued to face barriers to

16   participation in the franchise and elect candidates of their choice.

17          59.   In 1912, Arizona enacted an English literacy test for voting. The test was

18   enacted specifically “to limit ‘the ignorant Mexican vote.’” David R. Berman, Arizona

19   Politics and Government: The Quest for Autonomy, Democracy, and Development at 48-49

20   (UNIV. OF NEV. PRESS 1998). Furthermore, well into the 1960s it was also a practice for

21   white Arizonans to challenge minority voters at the polls by asking them to read and explain

22   literacy cards. In 1970, Congress amended the Voting Rights Act to enact a nationwide ban

23   on literacy tests after finding that they were used to discriminate against voters on account

24
            3
              Hispanics were granted the right to vote in Arizona when it became a state in 1912
25   by virtue of the Treaty of Guadalupe Hidalgo, which was signed in 1848 at the close of the
     Mexican-American War. The treaty required that Congress pass legislation recognizing all
26   Mexican Americans as full U.S. citizens. Prior to becoming a state, Arizona (which was a
     U.S. territory) did not allow Mexican Americans to vote. Notably, as discussed herein, at
27   the time that it became a state in 1912, Arizona enacted an English literacy test which had
     the effect of preventing these newly enfranchised Mexican Americans (as well as Native
28   Americans and African Americans) from voting.

                                                   -18-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 23 of 36



 1   of their race or ethnicity. See Oregon v. Mitchell, 400 U.S. 112, 118 (1970). In reaching that
 2   finding, Congress specifically cited evidence which showed “that voter registration in areas
 3   with large Spanish-American populations was consistently below the state and national
 4   averages.” Id. at 132. Congress found that, “[i]n Arizona, for example, only two counties
 5   out of eight with Spanish surname populations in excess of 15% showed a voter registration
 6   equal to the state-wide average.” Id. Congress also noted that Arizona had a serious
 7   deficiency in Native American voter registrations. See id. Rather than comply with the law
 8   and repeal its literacy test, Arizona challenged the ban, arguing that it could not be enforced
 9   to the extent that it was inconsistent with the State’s literacy requirement. Id. at 117. The
10   United States Supreme Court upheld Congress’s ban. Id. at 131-33. Nevertheless, Arizona
11   waited until 1972, two years after the Court’s decision, to repeal its literacy test.
12          60.   Arizona’s English literacy test also compounded the effects of the State’s long
13   history of discrimination in the education of minority citizens. From 1912 until the Supreme
14   Court’s decision in Brown v. Board of Education, segregated education was widespread
15   throughout Arizona, and sanctioned by both the courts and the state legislature. See
16   Dameron v. Bayless, 126 P. 273 (Ariz. 1912); see also Ortiz v. Jack, No. Civ-1723 (D. Ariz.
17   1955) (discontinuing segregation of Mexican children at schools); Gonzales v. Sheely, 96
18   F. Supp. 1004, 1008-09 (D. Ariz. 1951) (enjoining segregation of Mexican school children
19   in Maricopa County). Spanish-speaking students were directly targeted based on their
20   language.
21          61.   Even where schools were not segregated, Arizona enacted restrictions on
22   bilingual education, mandating English-only education in public schools as early as 1919.
23   See James Thomas Tucker, et al., Voting Rights in Arizona: 1982-2006, 17 Rev. L. & Soc.
24   Justice 283, 284 (2008). Many of these English-only restrictions have remained in effect in
25   some form to the present day, despite the fact that such programs have led to poor
26   educational outcomes for Arizona’s students. See id. at 339-40 (noting “[t]he available
27   evidence in Arizona reveals that bilingual education programs have been more effective at
28   raising students’ test scores than [English-immersion programs]”).

                                                    -19-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 24 of 36



 1          62.   Indeed, as recently as 2000, Arizona banned bilingual education with the
 2   passage of Proposition 203. This ballot initiative, which is only the second of its kind to be
 3   passed in the United States, is the most restrictive ban on bilingual education in the nation.
 4   In addition to severely restricting the educational opportunities of limited English-
 5   proficiency students in Arizona, the law has led to widespread confusion and discrimination
 6   as well, with reports of students being slapped for speaking Spanish at school and teachers
 7   being afraid they will be fired if they communicate with students in Spanish, even when
 8   outside of the classroom. Id. at 341.
 9          63.   In addition to Arizona’s formal prohibitions on bilingual education, the State
10   has a long record of failing to provide adequate funding to teach its non-English speaking
11   students—one of “the largest and fastest-growing segments of the school population in
12   Arizona.” Id. at 338-39 (“As of 2000, there were almost 140,000 [non-English speaking]
13   students enrolled in Arizona public schools.”); see also id. at 339. In some instances, the
14   State has reportedly underfunded its programs for non-English speaking students by as
15   much as ninety percent, leading to high illiteracy and dropout rates. Remarkably, this
16   underfunding has taken place despite multiple court orders instructing Arizona to develop
17   an adequate funding formula for its programs, including a 2005 order in which Arizona was
18   held in contempt of court for refusing to provide adequate funding for its educational
19   programs. Flores v. Arizona, 405 F. Supp. 2d 1112 (D. Ariz. 2005), vacated, 204 Fed. App’x
20   580 (9th Cir. 2006).
21          64.   Arizona’s history of segregation, limitations on bilingual education, and
22   systemic underfunding of education for non-English speaking students not only contributes
23   to educational disparities amongst Arizona’s Hispanic and Native American populations
24   but, when combined with Arizona’s literacy test, has had the effect of denying Hispanics
25   and Native Americans the right to vote and elect candidates of their choice.
26          65.   More recently, Arizona passed discriminatory measures to make it more
27   difficult for minority voters to cast their ballots and elect candidates of their choice. In
28   2016, elections officials in Arizona’s most populous county, Maricopa County, made

                                                  -20-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 25 of 36



 1   national headlines when, due to their decision to drastically reduce the number of voting
 2   locations for the March 22 presidential preference election, they forced thousands of voters
 3   to wait in lines for upwards of five hours to cast their votes for their preferred presidential
 4   nominee. In many cases, voters were unable to wait in these multi-hour lines and were
 5   wholly disenfranchised. The reduction of voting locations was particularly burdensome for
 6   Maricopa County’s Hispanic and African-American communities, many of which had
 7   fewer polling locations than Anglo communities and, in some instances, no voting locations
 8   at all.
 9             66.   Also in 2016, the Arizona State Legislature passed H.B. 2023, which severely
10   restricted the collection of mail-in ballots. Prior to H.B. 2023’s passage, Native American,
11   Hispanic, and African-American voters relied heavily on the practice of ballot collection to
12   overcome the challenges they face in returning mail-in ballots⸺e.g., unreliable mail
13   service, restrictive work schedules, lack of access to transportation⸺and to ensure that their
14   ballots arrived at the county recorder’s office by the Election Day Receipt Deadline. H.B.
15   2023 was passed largely along partisan lines; supporters of the bill not only ignored the
16   devastating impact that the loss of ballot collection would have on these communities, but
17   they also utilized racial appeals in securing its passage. See DNC, 329 F. Supp. 3d at 876-
18   77. Though a challenge to H.B. 2023 is pending in federal court, ballot collection in Arizona
19   remains severely restricted to date.
20             67.   Due to its long history of discrimination, Arizona was one of only three states
21   to be covered under Section 4(f)(4) of the Voting Rights Act for Spanish Heritage. Twelve
22   of its 15 counties, including Maricopa County, are also covered separately under Section
23   203, which requires minority language assistance. As a result of its inclusion under the
24   Voting Rights Act, Arizona had some improvements in the numbers of Hispanics and
25   Native Americans registering and voting and, relatedly, in the overall representation of
26   minority-elected officials in the State.
27             68.   Nevertheless, Arizona also has a recognized history of racially polarized
28   voting that continues today. See DNC, 329 F. Supp. at 876; Feldman v. Ariz. Sec’y of State’s

                                                    -21-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 26 of 36



 1   Office, 843 F.3d 366, 406-07 (9th Cir. 2016); Gonzalez v. Arizona, 677 F.3d 383, 407 (9th
 2   Cir. 2012), aff’d sub nom. Arizona v. Inter Tribal Council of Ariz., Inc., 570 U.S. 1 (2013).
 3   In the most recent redistricting cycle, the Arizona Independent Redistricting Commission
 4   found that at least one congressional district and five legislative districts clearly exhibited
 5   racially polarized voting. See Gary King, et al., Racially Polarized Voting Analysis (Draft),
 6   Ariz.     Indep.    Redistricting     Comm’n,        10,    20     (2011),     available     at
 7   https://azredistricting.org/Meeting-Info/AZ%20racially%20polarized%20voting%20analy
 8   sis%20112911%20-%20DRAFT.pdf. Exit polls for the 2016 general election demonstrate
 9   that voting between non-minorities and Hispanics continues to be polarized along racial
10   lines. DNC, 329 F. Supp. 3d at 876.
11           69.   Thus, only one Hispanic and African American have ever been elected to
12   statewide office, and Arizona has never elected a Native American to statewide office. No
13   Native American or African American has ever been elected to the U.S. House of
14   Representatives to represent Arizona or served on the Arizona Supreme Court. Further, no
15   Hispanic, Native American, or African American has ever served as a U.S. Senator
16   representing Arizona or as Attorney General for the State of Arizona.
17           70.   It is also well-settled that “[r]acial disparities between minorities and non-
18   minorities in socioeconomic standing, income, employment, education, health, housing,
19   transportation, criminal justice, and electoral representation have persisted in Arizona.”
20   DNC, 329 F. Supp. 3d at 876.
21           71.54. Indeed, according to the U.S. Census Bureau’s 2013-2017 American
22   Community Survey 5-Year Estimates, Hispanic, African-American, and Native-American
23   poverty rates in Arizona exceeded the white poverty rate for that same time period. Based
24   on the 5-Year Estimates, as of 2017, Hispanics, Native Americans, and African Americans
25   were all less likely to graduate high school in Arizona than whites were. Further, whites
26   were nearly 1.5 times more likely to have a bachelor’s degree than African Americans,
27   almost three times more likely than Hispanics, and more than three times as likely as Native
28   Americans in Arizona.

                                                   -22-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 27 of 36



 1          72.55. Decades of research have demonstrated that deficiencies in socio-economic
 2   standing, such as those described above, significantly impact an individual’s ability to fully
 3   participate in the political process, and the interaction between these deficiencies and the
 4   Election Day Receipt Deadline is no different. Thus, while Arizona’s Election Day
 5   Deadline Receipt burdens all voters, it also imposes a disproportionate burden on Arizona’s
 6   rural and Hispanic and Latino voters.
 7          1.    There is a clear causal link between Arizona’s history of discrimination and
 8   the likelihood that a voter will miss the Election Day Receipt Deadline. For example,
 9   Arizona’s history of language-based discrimination—including a recent history of errors in
10   Spanish-language voting materials—makes it far more likely for Spanish-speaking voters
11   to be misinformed about voting rules, such as when they must mail their ballots and when
12   their ballot needs to arrive by. As one court has explained, “[d]ue to their lower levels of
13   literacy and education, minority voters are more likely to be unaware of certain technical
14   rules, such as the requirement that early ballots be received by the county recorder, rather
15   than merely postmarked, by 7:00 p.m. on Election Day.” See DNC, 329 F. Supp. 3d at 868.
16   Minority voters are more likely to live in lower-income and tribal communities, many of
17   which lack secure outgoing mailboxes, which makes it more difficult to return a mail ballot.
18   The disparate lack of reliable access to transportation also makes minority voters less able
19   to access a sometimes far-flung post office or outgoing mail box. And economic constraints
20   often require minorities to work multiple jobs and shift-work, which often results in less
21   flexibility to turn in a mail ballot by another means such as in-person at the county
22   recorder’s office or a polling location.
23          Thus, the on-going effects of Arizona’s history of discrimination are directly linked
24          to the Election Day Receipt Deadline and the burdens that it places on Arizona’s
25          minority voters.
26
27
28

                                                  -23-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 28 of 36



 1                                    CLAIMS FOR RELIEF
 2
                                              COUNT I
 3
                            First and Fourteenth Amendments
 4         U.S. Const. Amend. I and XIV, 42 U.S.C. § 1983, 28 U.S.C. §§ 2201, 2202
 5                          Undue Burden on the Right to Vote

 6          73.56. Plaintiffs reallege and reincorporate by reference all prior paragraphs of this
 7   Complaint and the paragraphs in the counts below as though fully set forth herein.
 8          74.57. Under the Anderson-Burdick balancing test, a court considering a challenge
 9   to a state election law must carefully balance the character and magnitude of injury to the
10   First and Fourteenth Amendment rights that the plaintiff seeks to vindicate against the
11   justifications put forward by the State for the burdens imposed by the rule. See Burdick v.
12   Takushi, 504 U.S. 428, 434 (1992); Anderson v. Celebrezze, 460 U.S. 780, 789 (1983).
13          75.58. This balancing test utilizes a flexible sliding scale, where the rigorousness of
14   scrutiny depends upon the extent to which the challenged law burdens voting rights. See
15   Pub. Integrity All., Inc. v. City of Tucson, 836 F.3d 1019, 1024 (9th Cir. 2016); see also
16   Akins v. Sec’y of State, 154 N.H. 67 (2006) (applying Anderson-Burdick and holding that
17   strict scrutiny was the correct test to determine constitutionality of ballot order system that
18   prioritized candidate names alphabetically).
19          76.59. Courts need not accept a state’s justifications at face value, particularly where
20   those justifications are “speculative,” otherwise it “would convert Anderson-Burdick’s
21   means-end fit framework into ordinary rational-basis review wherever the burden a
22   challenged regulation imposes is less than severe.” Soltysik v. Padilla, 910 F.3d 438, 448–
23   49 (9th Cir. 2018) (citing Pub. Integrity All., 836 F.3d at 1024–25); see also Crawford v.
24   Marion Cty. Election Bd., 553 U.S. 181, 191 (2008) (Stevens, J., controlling op.) (“However
25   slight th[e] burden may appear, . . . it must be justified by relevant and legitimate state
26   interests sufficiently weighty to justify the limitation.”) (internal citation and quotation
27   marks omitted) (emphasis added).
28

                                                    -24-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 29 of 36



 1           77.60. Arizona’s Election Day Receipt Deadline imposes a severe burden on all
 2   Arizona voters⸺and rural and Hispanic and Latino voters in particular⸺who vote by mail.
 3   These voters must first learn about the Election Day Receipt Deadline and accurately guess
 4   when their ballot must be mailed for it to be counted. For voters who, through no fault of
 5   their own, misjudge how long it will take for their ballot to arrive back to their county, or
 6   for those who never learn about Arizona’s Election Day Receipt Deadline, the punishment
 7   is swift and severe: total disenfranchisement. But Arizona’s Election Day Receipt Deadline
 8   also severely burdens all voters who vote by mail even if those voters’ ballots are
 9   successfully counted. By requiring its voters to cast their mail ballots a week before the
10   election in order for those ballots be counted, Arizona’s Election Day Receipt Deadline
11   forces Arizona voters to cast their ballots before they can account for any critical
12   information about the election or the candidates that arises during the final week leading up
13   to Election Day⸺arguably, the most critical week in an entire election cycle. Arizona’s
14   Election Day Receipt Deadline thus deprives voters of the ability to engage in this robust
15   period of civic engagement, because it effectively requires them to have already cast their
16   vote.
17           78.61. While Arizona’s imposition of its Election Day Receipt Deadline burdens all
18   Arizona voters who vote by mail, it also particularly impacts subgroups, like Arizona’s rural
19   population and its Hispanic and Latino voters, who, given where they live, must often cast
20   their ballots even further in advance of Election Day to ensure their ballots will arrive by
21   the Election Day Receipt Deadline. Arizona’s Election Day Receipt Deadline also generally
22   imposes a particularly heavy burden on Hispanic and Latino voters, who face heightened
23   barriers to participation in Arizona’s mail ballot system.
24           79.62. While Arizona has a legitimate regulatory interest in a general cutoff for
25   receiving ballots, the State derives no meaningful benefit from imposing the Election Day
26   Receipt Deadline, particularly where it has heavily promoted mail-in balloting and
27   encouraged over 80 percent of its electorate to vote by mail. Arizona has a full 20 days to
28   finalize election results, and it already allows voters to cure otherwise incomplete ballots a

                                                  -25-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 30 of 36



 1   full five business days after Election Day. Arizona would suffer no significant
 2   administrative burden if it, at a minimum, extended that same five-business-day deadline to
 3   permit for the receipt of ballots that were postmarked on or before Election Day, but which
 4   arrive within five business days after the election. In fact, the extension of the deadline
 5   would likely decrease administrative burdens and improve election outcomes in Arizona by
 6   providing the State and counties with the opportunity to count all votes cast in close races,
 7   avoiding potential recount and post-election litigation costs. Arizona thus has no legitimate
 8   interest, and certainly no compelling interest that is narrowly drawn, in rejecting ballots that
 9   are postmarked before or on Election Day and which are received within, at a minimum,
10   five business days after Election Day.
11          80.63. In short, Arizona’s Election Day Receipt Deadline is not supported by a state
12   interest that is sufficient to justify the resulting burden on the right to vote, and thus unduly
13   burdens the right to vote of all Arizona voters generally and Arizona’s rural and Hispanic
14   and Latino voters in particular in violation of the First and Fourteenth Amendments.
15
                                               COUNT II
16
                                             Due Process
17                           U.S. Const. Amend. XIV, 42 U.S.C. § 1983
18                                Denial of Procedural Due Process

19          81.64. Plaintiffs reallege and reincorporate by reference all prior paragraphs of this
20   Complaint and the paragraphs in the counts below as though fully set forth herein.
21          82.65. The Due Process Clause of the United States Constitution prohibits the states
22   from depriving “any person of . . . liberty . . . without due process of law.” U.S. CONST.
23   amend. XIV, § 1. Which protections are due in a given case requires a careful analysis of
24   the importance of the rights and the other interests at stake. See Mathews v. Eldridge, 424
25   U.S. 319, 334–35 (1976); Nozzi v. Hous. Auth. of City of L.A., 806 F.3d 1178, 1192 (9th
26   Cir. 2015). Courts must first consider “the nature of the interest that will be affected” by the
27   government’s action as well as the “degree of potential deprivation that may be created” by
28   existing procedures. Nozzi, 806 F. 3d at 1192–93. Second, “courts must consider the

                                                    -26-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 31 of 36



 1   ‘fairness and reliability’ of the existing procedures and the ‘probable value, if any, of
 2   additional procedural safeguards.’” Id. at 1193 (quoting Mathews, 424 U.S. at 343). Finally,
 3   courts must consider “the public interest, which ‘includes the administrative burden and
 4   other societal costs that would be associated with’ additional or substitute procedures. Id.
 5   (quoting Mathews, 424 U.S. at 347). Overall, “due process is flexible and calls for such
 6   procedural protections as the particular situation demands.” Mathews, 424 U.S. at 334,
 7   (quotation and citation omitted).
 8          83.66. Arizona’s procedures for voting by mail must comport with due process. See
 9   Raetzel v. Parks/Bellemont Absentee Election Bd., 762 F. Supp. 1354, 1358 (D. Ariz. 1990).
10   “Such due process is not provided when the election procedures [for voting by mail]” do
11   not adequately protect the right to vote or ensure that an “individual is not continually and
12   repeatedly denied so fundamental a right.” Id.; see also Saucedo v. Gardner, 335 F. Supp.
13   3d 202, 217 (D.N.H. 2018) (“Having induced voters to vote by absentee ballot, the State
14   must provide adequate process to ensure that voters' ballots are fairly considered and, if
15   eligible, counted.”).
16          84.67. “When an election process ‘reache[s] the point of patent and fundamental
17   unfairness,’ there is a due process violation.” Fla. State Conference of N.A.A.C.P. v.
18   Browning, 522 F.3d 1153, 1183 (11th Cir. 2008) (quoting Roe v. Alabama, 43 F.3d 574,
19   580 (11th Cir. 1995)). A state’s elections system, “the specifics of which are not explicitly
20   made known to potential voters, that leaves potential voters in the dark as to its effect on a
21   voter’s [ability to vote] and that fails to give voters a fair opportunity to [participate], is
22   fundamentally unfair and violative of the Due Process Clause of the Fourteenth
23   Amendment.” Id. at 1185.
24          85.68. The nature of the interest at stake in this case⸺the right to vote and to have
25   that vote count⸺is the most precious liberty interest of all because it is preservative of all
26   other basic civil and political rights.
27          86.69. But Arizona’s existing procedures for counting mail ballots too often deprive
28   voters of having their ballot counted because (1) many voters do not learn of the Election

                                                   -27-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 32 of 36



 1   Day Receipt Deadline before Election Day, and (2) even voters who do learn of the Election
 2   Day Receipt Deadline may not have their ballots counted if those ballots do not arrive in
 3   the mail at the county recorder’s office, through no fault of their own, by 7 p.m. on Election
 4   Day. Arizona’s Pre-Election Cutoff further deprives all Arizona voters who vote by mail of
 5   the ability to cast a meaningful and informed vote by requiring voters to cast their ballots a
 6   full week (or more) before Election Day if they wish to ensure that their ballots will actually
 7   be counted.
 8          87.70. Arizona’s Election Day Receipt Deadline is neither a reliable nor fair way to
 9   administer voting by mail. The Election Day Receipt Deadline and the corresponding Pre-
10   Election Cutoff for casting ballots is, in fact, devoid of reliability because Arizona’s
11   elections officials can only offer voters their best guess of when voters must place their
12   ballots in the mail for it to be counted. Nor is the Election Day Receipt Deadline fair because
13   it effectively requires some voters—particularly rural voters and minority voters—to cast
14   their ballots before the rest of the electorate if they wish to be afforded the same process as
15   other voters in the State and to have their votes counted. Arizona’s Election Day Receipt
16   Deadline is also not fair to all Arizona voters who vote by mail because it forces those voters
17   to cast their ballots with incomplete information and before candidates have delivered their
18   final pitches to the voters.
19          88.71. The value of additional or substitute procedural safeguards to ensure that the
20   votes of Arizona’s mail voters are both meaningfully cast and actually counted is readily
21   apparent. A substitute procedure⸺requiring mail ballots to be postmarked on or before
22   Election Day and received by the county within, at a minimum, five business days after
23   Election Day to be counted⸺solves the inequities inherent in Arizona’s Election Day
24   Receipt Deadline. A postmark date not only offers a reliable date to Arizona voters by which
25   they must cast their ballots, but it also ensures that rural voters and minority voters are not
26   more likely to have their ballot rejected simply because they live in a town with slower mail
27   service. A postmark date additionally ensures that all of Arizona’s voters can consider any
28   information that may arise and influence voters’ choices in the last week of the election.

                                                   -28-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 33 of 36



 1          89.72. Because Arizona is not required to finalize its election results for 20 days after
 2   the election and already allows voters to cure incomplete ballots within five business days
 3   of the election, requiring Arizona to accept ballots that are postmarked on or before Election
 4   Day and which arrive, at a minimum, within five business days of Election Day would put
 5   a minimal administrative burden on the state, if any. And as the Supreme Court has
 6   explained, “administrative convenience” cannot justify the deprivation of a constitutional
 7   right. See Taylor v. Louisiana, 419 U.S. 522, 535 (1975).
 8          90.73. Having induced its voters to vote by mail, Arizona must establish adequate
 9   procedures to ensure that voters have a reliable, fair, and effective method to cast their
10   ballots. Because Arizona’s Election Day Receipt Deadline is markedly inadequate in all of
11   those respects, and Arizona is readily capable of instituting a substitute procedure which
12   would protect those voters’ rights with minimal burden to the state, Arizona’s Election Day
13   Receipt Deadline violates Arizona voters’ procedural due process rights.
14
                                              COUNT III
15
                          Section 2 of the Voting Rights Act - Effects Prong
16                                       52 U.S.C. § 10301(a)
                              Denial or Abridgement of the Right to Vote
17
18          2.    Plaintiffs reallege and reincorporate by reference all prior paragraphs of this
19   Complaint and the paragraphs in the counts below as though fully set forth herein.
20          3.    Section 2 of the Voting Rights Act provides in part that “[n]o voting
21   qualification or prerequisite to voting or standard, practice, or procedure shall be imposed
22   or applied by any State . . . in a manner which results in a denial or abridgement of the right
23   of any citizen of the United States to vote on account of race or color.” 52 U.S.C. § 10301(a).
24          4.    Arizona’s Election Day Receipt Deadline has had and—if this Court does not
25   institute the remedy that Plaintiffs request—will continue to have, an adverse and disparate
26   impact on Hispanic and Latino citizens of Arizona.
27          5.    The Election Day Receipt Deadline makes it more difficult for members of
28   Arizona’s Hispanic and Latino community, as compared to white voters, to participate in

                                                   -29-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 34 of 36



 1   the political process and to elect representatives of their choice. These voters are more likely
 2   than white voters to be unaware of the Election Day Receipt Deadline, have their mail
 3   ballots arrive after Election Day, and have their ballots rejected.
 4          6.    Thus, these voters are highly likely to face substantial burdens when voting,
 5   which are more likely to result in their disparate disenfranchisement and a reduction of their
 6   participation in future elections.
 7          7.    Hispanics in Arizona have suffered from, and continue to suffer from,
 8   discrimination on the basis of race. The ongoing effects of this discrimination include
 9   socioeconomic disparities between Hispanics and whites in Arizona. Arizona’s history of
10   language-based discrimination—including a recent history of errors in Spanish-language
11   voting materials—also makes it far more likely for Spanish-speaking voters to be
12   misinformed about voting rules, such as when they must mail their ballots and when their
13   ballot needs to arrive by. “Due to their lower levels of literacy and education, minority
14   voters are more likely to be unaware of certain technical rules, such as the requirement that
15   early ballots be received by the county recorder, rather than merely postmarked, by 7:00
16   p.m. on Election Day.” See DNC, 329 F. Supp. 3d at 868. These language barriers,
17   disparities in access to reliable mail service, educational attainment, and other disparities
18   resulting at least in part from the State’s long history of discrimination against these
19   communities all cause the Election Day Receipt Deadline to disparately disenfranchise
20   Hispanic and Latino voters. The Election Day Receipt Deadline has caused and will
21   continue to cause an inequality in the opportunity of members of these minority
22   communities to vote in Arizona.
23          8.    Under the totality of the circumstances, Hispanics and Latinos in Arizona have
24   had—and will continue to have—less opportunity than other members of the electorate to
25   participate in the political process and to elect representatives of their choice as a result of
26   Arizona’s Election Day Receipt Deadline. Hispanics and Latinos in Arizona therefore have
27   had—and will continue to have—their right to vote abridged or denied on account of race
28   due to the Election Day Receipt Deadline. Thus, under the totality of the circumstances,

                                                   -30-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 35 of 36



 1   Arizona’s Election Day Receipt Deadline violates the effects prong of Section 2 of the
 2   Voting Rights Act.
 3                                    PRAYER FOR RELIEF
 4   WHEREFORE, Plaintiffs respectfully request that this Court enter judgment:
 5          A.     Declaring that Arizona’s imposition of its Election Day Receipt Deadline for
 6   casting mail ballots and its failure to count the votes of otherwise eligible voters who
 7   lawfully mail their ballots before or on Election Day, but whose ballots are not received—
 8   through no fault of their own—by 7 p.m. on Election Day, violates the First and Fourteenth
 9   Amendments to the United States Constitution by placing an undue burden on those voters
10   and particularly on Arizona’s rural and Hispanic and Latino voters by subjecting them to
11   arbitrary and disparate treatment;
12          B.     Declaring that Arizona’s imposition of its Election Day Receipt Deadline for
13   casting mail ballots and its failure to count the votes of otherwise eligible voters who
14   lawfully mail their ballots before or on Election Day, but whose ballots are not received—
15   through no fault of their own—by 7 p.m. on Election Day violates the Due Process Clause
16   of the Fourteenth Amendment to the United States Constitution;
17          C.     Declaring that Arizona’s imposition of its Election Day Receipt Deadline for
18   casting mail ballots and its failure to count the votes of otherwise eligible voters who
19   lawfully mail their ballots before or on Election Day, but whose ballots are not received—
20   through no fault of their own—by 7 p.m. on Election Day, disparately impacts Hispanic
21   and Latino voters and violates Section 2 of the Voting Rights Act;
22          D.     Permanently enjoining the Secretary, her respective agents, officers,
23   employees, and successors, and all persons acting in concert with each or any of them,
24   from rejecting ballots that are postmarked by Election Day and arrive at a county recorder’s
25   office within, at a minimum, five business days of Election Day;
26          E.     Awarding Plaintiffs their costs, expenses, and reasonable attorneys’ fees
27   pursuant to, inter alia, 42 U.S.C. § 1988 and other applicable laws; and
28

                                                  -31-
      Case 2:19-cv-05685-DWL Document 10 Filed 12/02/19 Page 36 of 36



 1         F.     Granting such other and further relief as the Court deems just and proper,
 2   including requiring the Secretary to accept ballots that were postmarked on or before
 3   Election Day if received within, at a minimum, five business days of Election Day.
 4   Dated: December 2, 2019                    PERKINS COIE LLP
 5
                                                By:     s/ Sarah R. Gonski
 6                                                    Sarah R. Gonski (# 032567)
                                                      2901 N. Central Avenue, Suite 2000
 7                                                    Phoenix, Arizona 85012-2788
 8                                              Marc E. Elias*
                                                John Devaney*
 9                                              Amanda R. Callais*
                                                K’Shaani O. Smith**
10                                              Christina A. Ford**
                                                PERKINS COIE LLP
11                                              700 Thirteenth Street NW, Suite 600
                                                Washington, D.C. 20005-3960
12
                                                *Admitted Pro hac vice
13                                              **Pro hac vice application to be filed
14                                              Attorneys for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -32-
